Case: 21-11139      Document: 00516378954         Page: 1     Date Filed: 07/01/2022




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                            July 1, 2022
                                  No. 21-11139                            Lyle W. Cayce
                                Summary Calendar                               Clerk


   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Otis Earl Whitfield, II,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                       for the Northern District of Texas
                            USDC No. 4:21-CR-116-1


   Before Jolly, Willett, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Otis Earl Whitfield, II, appeals the sentence imposed following his
   guilty plea conviction for possession of a firearm by a felon in violation of 18
   U.S.C. § 922(g)(1). He argues that his 78-month within-guidelines sentence
   was substantively unreasonable.         He further argues that U.S.S.G.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-11139      Document: 00516378954           Page: 2    Date Filed: 07/01/2022




                                     No. 21-11139


   § 2K2.1(a)(4)(B) is not based on empirical evidence or national experience,
   and thus the Sentencing Guidelines unfairly punish felons who, like him,
   possess firearms that can accept a magazine holding more than 15 rounds.
          Because Whitfield preserved his challenge to the substantive
   reasonableness of his sentence, our review is for abuse of discretion. See
   Holguin-Hernandez v. United States, 140 S. Ct. 762, 766-77 (2020); United
   States v. Scott, 654 F.3d 552, 555 (5th Cir. 2011). A properly calculated
   sentence within the guidelines range is presumptively reasonable. United
   States v. Cooks, 589 F.3d 173, 186 (5th Cir. 2009). This presumption is
   rebutted only if the appellant demonstrates that the sentence does not
   account for a factor that should receive significant weight, gives significant
   weight to an irrelevant or improper factor, or represents a clear error of
   judgment in balancing sentencing factors. Id.
          Although Whitfield attempts to show that his sentence does not
   account for a factor that should receive significant weight, he fails to rebut
   the presumptive reasonableness of his sentence. See id. At sentencing, the
   district court heard and considered Whitfield’s discussion of the nature and
   circumstances    of   his   offense,   including    his    argument   that   the
   § 2K2.1(a)(4)(B) enhanced base offense level overstated the severity of his
   offense. Thus, the record does not reflect that the district court failed to
   account for the nature and circumstances of Whitfield’s offense. See Cooks,
   589 F.3d at 186. To the extent Whitfield disagrees with the district court’s
   weighing of the 18 U.S.C. § 3553(a) factors, that “is not a sufficient ground
   for reversal.” United States v. Malone, 828 F.3d 331, 342 (5th Cir. 2016).
   Further, Whitfield’s argument that his sentence was based on a non-
   empirically-grounded Guideline does not affect the presumption of
   reasonableness given to his within-guidelines sentence. See United States v.
   Lara, 23 F.4th 459, 485-86 (5th Cir. 2022), petition for cert. filed (U.S. Apr.




                                          2
Case: 21-11139     Document: 00516378954          Page: 3   Date Filed: 07/01/2022




                                   No. 21-11139


   11, 2022) (No. 21-7623); United States v. Duarte, 569 F.3d 528, 529-31 (5th
   Cir. 2009).
         AFFIRMED.




                                        3